Title: To John Adams from William Cranch, 9 July 1823
From: Cranch, William
To: Adams, John


				
					Sir,
					Alexa. D.C. 9th. July 1823
				
				As I know you feel an interest in the prevalence of the pure principles of the Gospel, I take the liberty of introducing Mr. Mauro; a respectable citizen of Washington, who, I understand, intends visiting New England upon business connected with the interests of the Unitarian Society at Washington; any information which it may be in your power to give him, tending to facilitate the object of his visit, will much oblige, / your most respectful and / obedt servt.
				
					W. Cranch.
				
				
			